NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    JESSE JAMES JOHNSON, Appellant.

                             No. 1 CA-CR 13-0696
                              FILED 08-28-2014


            Appeal from the Superior Court in Yavapai County
                        No. V1300CR201280581
               The Honorable Jennifer B. Campbell, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Napper Law Firm, Prescott
By John David Napper
Counsel for Appellant
                            STATE v. JOHNSON
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Andrew W. Gould
joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Jesse James Johnson has advised us that, after searching the entire record,
he has been unable to discover any arguable questions of law, and has filed
a brief requesting us to conduct an Anders review of the record. Defendant
was given the opportunity to file a supplemental brief but has not done so.

                                   FACTS1

¶2           Some fifteen to twenty feet of three-inch copper pipe was
unlawfully removed from the basement ceiling of Verde Valley Medical
Center (“Verde Valley”) in Cottonwood late on December 10 or early on
December 11, 2012. Although there was no sign of forced entry, a chain-
link fence near the doors to the basement had been cut and peeled back.
The police also found a shoe print on a compressor beneath the ceiling
piping, and drag marks in the gravel outside the building.

¶3           On December 11, 2012, Road Runner Recycling (“Road
Runner”) bought six feet of copper pipe from Defendant for $38. Road
Runner then contacted police about the purchase, and provided them with
information about the sale, including the copper pipe.

¶4             The police conducted an investigation and obtained a warrant
to search Defendant’s house. While searching, the police discovered about
four feet of copper pipe that looked like it had been cut from the piece sold
to Road Runner. The police also found a Sawzall saw tool, blades, charger,



1We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).



                                       2
                           STATE v. JOHNSON
                           Decision of the Court

hiking boots, and more copper pipe. The police also saw in plain sight and
confiscated a marijuana pipe covered with marijuana residue.

¶5            Defendant was arrested and interrogated after being read his
Miranda rights.2 He told police that he found copper pipe in a local
cemetery next to a bag of tools and other items, and he took the copper
home to sell. He also admitted that he smoked marijuana and took
responsibility for the pipe.

¶6            Defendant was charged by complaint with eight
misdemeanor and felony counts, went to trial, and was convicted of theft
from Verde Valley, theft by selling Road Runner stolen pipe, trafficking in
stolen property in the first degree, and possession of drug paraphernalia.3
Defendant was sentenced as follows: time served for the two misdemeanor
theft convictions, six years in prison for trafficking in stolen property with
264 days of presentence incarceration credit, and a consecutive three years
on probation for possession of drug paraphernalia with the possibility of
120 days in jail. Defendant was also ordered to pay $40 in restitution to
Road Runner and $2571 to Verde Valley.

¶7            We have jurisdiction over this appeal pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).4

                               DISCUSSION

¶8            We have read and considered the brief, and have searched the
entire record for reversible error. We find none. See Leon, 104 Ariz. at 300,
451 P.2d at 881. All of the proceedings were conducted in compliance with
the Arizona Rules of Criminal Procedure. The record, as presented, reveals
that Defendant was represented by counsel at all stages of the proceedings,
and the sentence imposed was within the statutory limits.




2 Miranda v. Arizona, 384 U.S. 436 (1966).
3 The court granted Defendant’s Arizona Rule of Criminal Procedure 20
motion on possession of stolen property. The jury was hung on the charges
of burglary in the third degree, criminal damage, and possession of
burglary tools, and those charges were subsequently dismissed.
4 We cite the current version of the statutes absent changes material to this

decision.


                                      3
                            STATE v. JOHNSON
                            Decision of the Court

¶9            After this decision is filed, counsel’s obligation to represent
Defendant in this appeal has ended. Counsel must only inform Defendant
of the status of the appeal and Defendant’s future options, unless counsel
identifies an issue appropriate for submission to the Arizona Supreme
Court by petition for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684
P.2d 154, 156-57 (1984). Defendant may, if desired, file a motion for
reconsideration or petition for review pursuant to the Arizona Rules of
Criminal Procedure.

                              CONCLUSION

¶10          Accordingly,     we    affirm   Defendant’s   convictions   and
sentences.




                                   :gsh




                                      4